        Case 1:19-cv-04922-MHC Document 1 Filed 10/31/19 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Brianca McNeal,                        )
                                       )
      Plaintiff,                       ) Civil Action File No.:
                                       )
v.                                     )
                                       )
General Revenue Corporation,           )              COMPLAINT
                                       )    WITH JURY TRIAL DEMAND
      Defendant                        )
                                       )

                        PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                    PARTIES

       1.    Plaintiff, Brianca McNeal, is a natural person who resides in Clayton

County, Georgia.

       2.    Defendant, General Revenue Corporation (hereinafter “GRC”, is a

corporation authorized to do business in the State of Georgia and may be served with
                                          1
         Case 1:19-cv-04922-MHC Document 1 Filed 10/31/19 Page 2 of 9




process via its registered agent, The Corporation Trust Company, at 40 Technology

Parkway South, Suite 300, Norcross, GA 30092.

                           JURISDICTION AND VENUE

       3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental jurisdiction

over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

       4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendant frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

       5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

       6.     Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

the conduct complained of herein occurred in Clayton County and the Defendant

maintains a Registered Agent in Gwinnett County, both of which are in the Atlanta

Division.

                            FACTUAL ALLEGATIONS

       7.     Brianca McNeal is a 44-year old woman who is suffering from
                                      2
           Case 1:19-cv-04922-MHC Document 1 Filed 10/31/19 Page 3 of 9




deteriorating health. She is disabled and unable to engage in competitive

employment as a result of numerous orthopedic and neurological impairments

including an intradural tumor of the cervical spine, cervical myelopathy and

radiculopathy, chronic pain, and related anxiety. She currently has an application

for Social Security Disability benefits pending at the Appeals Council. A treating

physician has confirmed her condition and limitations.

       8.     Plaintiff is allegedly obligated to a pay student loan debt and is

therefore, a “consumer”, as that term is defined by 15 U.S.C. § 1692a(3).

      9.      Defendant is a collection agency specializing in the collection of

consumer debt in the form of defaulted student loans.

      10.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      11.     Defendant markets itself on its website as being highly qualified to

collect defaulted student loans, writing:

Our experienced debt collectors have been providing collection services to higher

education clients for more than 3 decades. This experience means we can provide a

smooth contract implementation and a quicker return on investment.

See, https://www.generalrevenue.com/ContentSite/About.aspx. (Last visited October

30, 2019
                                            3
         Case 1:19-cv-04922-MHC Document 1 Filed 10/31/19 Page 4 of 9




       12.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

       13.    Defendant is, therefore, a “debt collector” as that term is defined by

15 U.S.C. § 1692a(6).

       14.    On or about September 13, 2019, Defendant published a letter to

Plaintiff advising that they were collecting on a student loan account originated

with Strayer University – Morrow in the amount of $1,630.28. The letter requested

that the Plaintiff call Defendant to discuss payment of the debt.

       15.    On September 25th, 2019, Plaintiff initiated a call to Defendant per the

correspondence she had received.

       16.    During the course of her conversation with Defendant’s agent,

Plaintiff advised that she cannot pay the debt because she is disabled. Defendant

responded by advising the Plaintiff that because they are collecting a federally-

backed debt, disability had no effect on the debt. Defendant further advised the

Plaintiff that she had 90 days to get the balance resolved before it was reported on

her credit files.

                               INJURIES-IN-FACT

       17.    The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to
                                         4
         Case 1:19-cv-04922-MHC Document 1 Filed 10/31/19 Page 5 of 9




collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health,

Inc., 654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th

Cir. 2016).

      18.     An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      19.     Violation of statutory rights are not a “hypothetical or uncertain”

injury, but one “that Congress has elevated to the status of a legally cognizable

injury through the FDCPA.” McCamis, at 4, citing Church, at 3.

      20.     Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      21.     Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA, Plaintiffs have suffered an injury-in-fact sufficient to

establish Article III standing.

                                     DAMAGES

      22.     As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:
                                        5
           Case 1:19-cv-04922-MHC Document 1 Filed 10/31/19 Page 6 of 9




         a. Being subjected to false, deceptive, unfair, and unconscionable debt

              collection practices;

         b. Uncompensated time expended away from her activities of daily living,

              to confer with counsel regarding the Defendant's collection efforts; and,

         c. Anxiety and worry caused by concern that she is being called upon to

              pay a claim when it might otherwise be dischargeable.

                                 CAUSES OF ACTION

                                        COUNT I

    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                      15 U.S.C. § 1692 et. seq.


        23.      Plaintiff incorporates by reference paragraphs 1 through 22 as though

  fully stated herein.

  Violations of 15 U.SC. § 1692e and its subparts

        24.      15 U.S.C. § 1692e specifically prohibits the use of any false,

  deceptive, or misleading representations or means in connection with the collection

  of any debt.

        25.      The use of “or” in § 1692e means a representation violates the

FDCPA if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674

F.3d 1238, 1241 (11th Cir. 2012).
                                             6
           Case 1:19-cv-04922-MHC Document 1 Filed 10/31/19 Page 7 of 9




        26.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive. Id.

        27.    The Defendant’s representations to the Plaintiff were objectively false

  and materially misleading. Individuals who are deemed disabled may be eligible

  for discharge of federally backed student loan debt pursuant to the TPD Program as

  administered by Nelnet, and Federal Student Aid, and the Office of the U.S.

  Department of Education. Moreover, there are private student loan lenders who

  likewise offer discharge programs in cases of disability.

        28.    Given the Defendant’s extensive and exclusive experience in

  collecting this manner debt, it is surely familiar with these programs.

        29.    The Defendant’s false statements had the effect of dissuading the

  Plaintiff from pursuing alternatives to immediate payment such as seeking

  discharge of her student loans as a result of her disability status.

        30.    Thus, these representations made by Defendant violated 15 U.S.C. §

  1692e, e(2)(A), and e(10).

  Violations of 15 U.SC. § 1692f and its subparts




                                             7
         Case 1:19-cv-04922-MHC Document 1 Filed 10/31/19 Page 8 of 9




       31.    The conduct of the Defendant as described herein was unfair and

unconscionable. It preyed upon perceived weaknesses and lack of sophistication

of the Plaintiff.

       32.    It violated other provisions of the Act to facilitate collection.

       33.    Defendant’s conduct violated 15 U.S.C. § 1692f.

                                  TRIAL BY JURY

       34.    Plaintiff is entitled to and hereby requests a trial by jury.

WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:

        a.) Plaintiff’s actual damages;

        b.) Statutory damages pursuant to 15 U.S.C. § 1692k;

        c.) Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§ 1692k

        d.) General, exemplary, and treble damages pursuant to O.C.G.A. §§ 10-1-

399(a) & (c);

        e.) Reasonable attorney’s fees and costs pursuant to O.C.G.A. §§ 10-1-

399(d); and

        f.) Such other and further relief as may be just and proper.




                                            8
        Case 1:19-cv-04922-MHC Document 1 Filed 10/31/19 Page 9 of 9




Respectfully submitted this 30th day of October, 2019.


                                             BERRY & ASSOCIATES

                                             /s/ Matthew T. Berry
                                             Matthew T. Berry
                                             Georgia Bar No.: 055663
                                             matt@mattberry.com
                                             2751 Buford Highway, Suite 600
                                             Atlanta, GA 30324
                                             Ph. (404) 235-3334
                                             Fax (404) 235-3333

                                             Plaintiff’s Attorneys




                                         9
